DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed April 27, 2022 has been entered.  Claims 1, 2, and 4-8, 10, 11, 14, 15, and 22 are pending in the application.  Claims 1, 2, and 4-8, 10, 11 are withdrawn but not cancelled.  Applicant’s cancellation of claims 16-21 have obviated any objections/rejections previously applied to claims 16-21.  Examiner acknowledges Applicant’s submission of new claim 22.  Applicant’s amendments have caused new 35 U.S.C. 112(b) rejections to be presented.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 14, “control device”
Claim 14, “reading device” 
Claim 14, “disposable unit”
Claim 14, “electronics unit.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 and dependent claims thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. Claim 14: It is unclear what the sensor identifier would be in common with.  Claim 14 recites only a single disposable unit having a sensor identifier.  
Examiner further notes that the recitation of a single disposable unit also causes ambiguity with every recitation of a plural objected derived from a sensor identifier, such as: 
“each of a number of disposable units”
“each of the sensor identifiers”
“matching initialization data sets.”
Examiner recommends correcting the singular disposable unit to be recite limitation concepts covering plural disposable units.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over:
Brauker et al (U.S. 2015/0087942) (hereinafter – Brauker)
Tan (U.S. 2010/0222648) (hereinafter – Tan)
Jackson (U.S. 2010/0240079 A1) (hereinafter – Jackson).
Re. Claim 14: Brauker further teaches an analyte measurement system, the measurement system being designed for continuous in-vivo measurement of a body fluid analyte concentration (Paragraphs 0261-0264: the sensor system shown in Fig. 1 is a transcutaneous continuous analyte sensor for sensing a concentration of analyte in the user’s blood, indicating the system is designed for continuous in-vivo measurement of analyte concentration in a body fluid, specifically blood),
the analyte measurement system including: 
a skin-mountable patch device according to claim 12 (Abstract, Fig. 1: element 10; Paragraphs 0263-0264, 269, 271: sensor system 10 is adapted for fastening to a host’s skin via patch base 8, indicating the system is a skin-mountable patch device)
and a separate control device (Fig. 15: element 158; Paragraph 0503: the receiver controls processing of sensor data and therefore embodies a control device and is separate from the skin-mountable patch device as shown in Fig 25),
the patch device including a disposable unit (Fig. 1, Paragraph 0445: mounting unit 14 can be disposed after use); and
an electronics unit (Fig. 1: electronics unit 16),
the disposable unit including a transcutaneous analyte sensor (Paragraph 0265: sensor 32 mated with mounting unit 14; Paragraphs 0655, 0656: describing single-use mounting/unit sensors; Fig. 23B: sensor is disabled at step 312, further supporting a single-use sensor mounted on the disposable unit) and
a machine-readable sensor identifier, wherein the sensor identifier is unique for the analyte sensor (Paragraph 0471: unique identifier and sensor ID code transmitted in data packet; Paragraph 0484-0488: the information tag sensor identifier contains unique information for the disposable, single-use unit with the analyte sensor, the unique information includes sensor manufacture, calibration, license code, sensor duration, and expiration)
the electronics unit being configured to releasably couple for an application period to a disposable unit (Paragraphs 0267, 0444-0445: the electronics unit 16 is detachably connected to the disposable mounting unit 24 so that the disposable unit can be replaced after its usable life when it would be used for an application time period, indicating the electronics unit is releasably coupled to the disposable unit for an application time period).
Brauker does not teach the electronics unit being configured to:
receive an initialization data set matching the unique sensor identifier and 
to store the received matching initialization data set in a memory of the electronics unit, wherein the matching initialization data set includes sensor calibration information.
Tan teaches a device for use in an analyte measuring system (Paragraphs 0025-0026, 0067; Fig. 1), wherein 
the electronics unit (Fig. 3: elements 31, 32, 34, 38; Paragraph 0070) being configured to:
receive a matching initialization data set from the control device (Fig. 5A, steps 535, 540; Paragraph 0084, 0088-0091: smartphone generates a calibration curve based on matching test ID strip, which embodies a sensor identifier, and sends this information to the electronics information unit 31; the calibration curve is used to calibrate, or initialize, the sensor device) and to 
store the received matching initialization data set in a memory of the electronics unit (Fig. 3: element 38; Fig. 5A, steps 570; Paragraphs 0070, 0090, 0097: element 38 is a Flash RAM storage unit of the electronics device storing glucose values that include the calibration curve used to measure those glucose values),
wherein the matching initialization data set includes sensor calibration information (Paragraphs 0088-0091: the matching initialization data set includes a calibration curve in order to calibrate the glucose measurements from the sensor, which is sensor calibration information).
The electronics unit is interpreted under 35 USC 112(f) to include “a wireless electronics communication unit...e.g. according to the Bluetooth standard or any other suited general purpose or propriety communication standard and/or protocol via a local communication link” according to page 17, lines 4-7 of the instant application Specification.  The electronics unit of Tan includes a Bluetooth unit (Fig, 3 element 31, Paragraph 0070), which embodies a wireless electronics communication unit according to Bluetooth standard.
When the electronics unit of the skin-mountable patch device of Brauker is modified with the electronic unit configuration as taught by Tan, one of ordinary skill in the art would reach a skin- mountable patch device wherein the electronics unit being configured to receive a matching initialization data set and to store the received matching initialization data set in a memory of the electronics unit, wherein the matching initialization data set includes sensor calibration information. This would solve the problem of improving the initialization of an analyte measurement system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skin-mountable patch device of Brauker with the electronics unit configuration as taught by Tan in order to create a more user-friendly analyte measurement system as recognized by Tan (Paragraphs 0022-0023).
Tan further teaches 
the control device including a reading device (Fig. 2: element 21, a camera; Paragraphs 0068, 0080: the smartphone contains a camera for scanning, or reading, the scan code of the test ID strip sensor identifier, indicating the camera is a reading device),
the control device being configured:
to read, via the reading device, the sensor identifier (Fig. 3 element 44; Paragraph 0080: test strip 41 on the sensor 39 has an identifying code which indicates the test strip is a sensor identifier)
from each of a number of disposable units (Paragraphs 0030, 0070; Fig. 3: element 30: disposable glucometer 30; Examiner notes that only a single disposable unit is recited earlier, the broadest reasonable interpretation of this limitation is that the reading device reads a sensor identifier from each of a number of disposable units, that number being the single disposable unit described earlier; however, prior to argument, Examiner recommends Applicant review the disclosure of Jackson (see citations for Jackson regarding second reading) for the limitation of multiple disposable units) into the control device (Paragraphs 0080-0082: the smartphone uses the camera to read the test strip sensor identifier into the JAVA app within the smartphone, indicating that the reading device reads the test strip sensor identifier from the disposable glucometer unit into the smartphone reading control device) 
into the control device in sequence (Paragraphs 0080-0082: the smartphone uses the camera to read the test strip sensor identifier into the JAVA app within the smartphone, indicating that the reading device reads the test strip sensor identifier from the disposable glucometer unit into the smartphone reading control device) and
to transmit the sensor identifiers in common to a remote database via a database communication link (Paragraphs 0080, 0083-0084; Fig. 4: JAVA app communicating with a remote patient database element 49 via a database communication link (shown with arrows), where the communication link is used to transmit the test strip sensor identifier to that remote database to cross-check and select the appropriate calibration initialization data based on the test string ID; Examiner notes that the limitation “in common” is not clearly delineated);
to receive a matching initialization data set for each of the sensor identifiers from the remote database via the database communication link (Paragraphs 0083-0084; Fig. 4: the web application 48 selects the appropriate matching calibration data from the remote database 49 based on the test strip sensor identifier and the sends the appropriate calibration data to the JAVA app of the smartphone, which indicates the smartphone control device receives the matching calibration initialization data set from the remote database 49 via the database communication link shown in Fig. 4; Examiner notes that only a single disposable unit is recited earlier and again recommends Applicant review the disclosure of Jackson).
	Brauker and Tan do not explicitly teach the control device being configured: 
to read, via the reading device, the sensor identifier from a specific disposable unit from the number of disposable units into the control device a second time;
to determine a specific matching initialization data set from the matching initialization data sets, the specific matching data set matching the sensor identifier of the specific disposable unit; and
to transmit the specific matching initialization data set to the electronics unit via a local communication link.
Jackson teaches analogous art in the technology of glucose monitoring (Abstract), and teaches a control device configured to:
to read, via the reading device, the sensor identifier from a specific disposable unit from the number of disposable units into the control device a second time; to determine a specific matching initialization data set from the matching initialization data sets, the specific matching data set matching the sensor identifier of the specific disposable unit (Paragraph 0114: subsequent, i.e., second or future, usage of unique ID or production batch number for corrected calibration; Paragraph 0115: information relating to a unique device ID retrieved from specific device and stored and related to a particular person who is to be provided said specific device to facilitate matching the test data and other information from said specific test device to said particular person for recording said person's test data and test results in a manner that can be related to said person; for example storing said person's test results within said person's health record; Paragraphs 0117-0120: processing data using selected calibration information obtained based on batch ID to obtain a calibrated result for each glucose test in chronological order, i.e., a particular sequence); and
to transmit the specific matching initialization data set to the electronics unit via a local communication link (Fig. 1: data communication controller 13; additionally or alternatively, this process may still be achieved by Brauker in at least Paragraphs 0471, 0488, 0490, 0508, or Tan in Paragraphs 0083-0084, 0088; Figs. 2, 3: the calibration initialization data is transmitted to the Bluetooth unit of the electronics unit 31 via the Bluetooth 15 of the smartphone, where Bluetooth is a local communication link to the electronics unit).
It would have been obvious to one having skill in the art before the effective filing date to have modified Brauker in view of Tan to have included subsequent calibrations, i.e., second readings, as taught by Jackson, the motivation being that such subsequent readings can be used to track historical usage specific to a particular user (Paragraph 0115). 
It is noted that the separate control device is interpreted under U.S.C. 112(f) to include a smartphone according to page 19, lines 5-6 of the instant application Specification.  The control device of Tan is a smartphone (Fig. 2 elements 9 and 11-20, Paragraph 0061).
It is noted that the reading device is interpreted under U.S.C. 112(f) to include “a camera device” according to page 9, lines 11-42 of the instant application Specification.  The reading device of Tan is a camera device (Paragraph 0080, Fig. 2 element 14).
Re. Claim 15: Brauker, Tan, and Jackson teach the invention as set forth in claim 14.  Brauker in view of Tan further teaches wherein the database communication link includes at least one of a WLAN communication link and a general purpose mobile device communication link (Tan, Paragraphs 0048, 0055: any one of the numerous examples of wireless communication protocols including TCP, GPRS, UMTS, SMS embody a general purpose mobile device communication link).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analyte measurement system of Brauker, Tan, and Jackson with the database communication link as further taught by Tan to create a device that has access to calibration data that is always held up-to-date for all commercially available sensor identifiers as recognized by Tan (Paragraph 0055).
Re. Claim 22: Brauker, Tan, and Jackson teach the invention as set forth in claim 14.  Brauker further teaches the invention wherein the analyte is glucose (Abstract: “More particularly, the present invention relates to systems and methods for transcutaneous measurement of glucose in a host”).

Response to Arguments
Applicant's arguments filed April 27, 2022 have been fully considered but they are not persuasive.
The scope of Applicant’s arguments is incommensurate with the scope of the claim.  Applicant’s states “The application at hand refers to a system with a number of disposable units of general identical type that are used one after the other and are provided, e.g., as packages;” however, this is not accurately captured in the claim.  Examiner notes that there exists ambiguity regarding singular and plural recitations of “disposable unit” and, relatedly, “matching initialization data set.”  For instance, claim 14 first recites “the patch device including a disposable unit,” and later recites “receive a matching initialization data set for each of the sensor identifiers.”  Since only a single disposable unit is recited, only a single matching initialization data set is recited.  Each argument and instance in which data is related to plural disposable units is obviated by this recitation.
Regarding Applicant’s argument that “Brauker does not disclose that a unique sensor ID would be transmitted to a remote database to determine matching calibration information and transmitting that calibration information to a local control device,” such a limitation concept is disclosed by Tan.  Further arguments directed to the specific “strip type measurement” of Tan are not substantive since the specifics of information transfer and storage taught by Tan are the concepts which are combined with Brauker and not the specifics of the type of measurement made by Tan.
  Further arguments regarding a second reading are moot in light of the new art of Jackson presented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu et al. (U.S. 2010/0270180 A1) – Paragraph 040: identification of previous initialization of a sensor.
Estes et al. (U.S. 2013/0245401 A1) – Paragraphs 0212, 0213: determination of whether a sensor with the same identification has been previously input/used.
Leonard et al. (U.S. 2004/0231772 A10) – Paragraph 0025: sensor provides identification, wherein the electronic unit determines if a cover for a probe has been used based on said identification, wherein device activation is dependent on cover being used.
Dobbles et al. (U.S. 2007/0038044 A1) – Paragraph 0515: information tag includes hardware key to prevent out-of-label use (e.g., extended use beyond that specified on the label) and/or reuse of sensor(s); Paragraph 0516: license information such as number of and/or duration of sensor insertions), marking or erasing a portion of the chip's memory based on usage
Otis et al. (U.S. 2015/0002270 A1) – Paragraph 0110: future or subsequent calibrations based on identification sequence (sch as batch identification) of a device carried out from separate electronic device 
Lamego (U.S. 2015/0073241 A1)   - Paragraph 0008: updated calibration requires identification of device; Paragraph 0039: patient-unique calibration may use historical measurements stored on device ID or user ID
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DEVIN B HENSON/Primary Examiner, Art Unit 3791